In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00085-CV
                               __________________


                           IN RE BARSH AUTO, LLC

__________________________________________________________________

                           Original Proceeding
           284th District Court of Montgomery County, Texas
                    Trial Cause No. 19-09-12264-CV
__________________________________________________________________

                                      ORDER

      Barsh Auto, LLC, Relator, filed a petition for a writ of mandamus and a

motion for temporary relief. See Tex. R. App. P. 52. Relator is an intervenor in Trial

Cause Number 19-09-12264-CV, Charles Rutland, et al. v. Britton Grissom. Relator

seeks a writ compelling the Honorable Kristin Bays, Judge of the 284th District

Court of Montgomery County, Texas, to vacate a February 5, 2021 order granting

the Defendant’s Motion to Exclude Undisclosed Evidence of Damages. See Tex.

Gov’t Code Ann. § 22.221.




                                          1
      Additionally, Relator asks the Court to stay an impending hearing in the trial

court that has been scheduled on the Defendant’s Motion to Dismiss for Want of

Prosecution before ruling on Relator’s petition. The Court finds temporary relief is

necessary to prevent undue prejudice. We ORDER the hearing in Trial Cause

Number 19-09-12264-CV on the Defendant’s Motion to Dismiss Relator’s claims

for want of prosecution STAYED pending the outcome of this Court’s ruling on

Relator’s petition seeking a writ to require the trial court to withdraw the ruling it

made granting Defendant’s Motion to Exclude. See Tex. R. App. P. 52.10(b). No

bond is required of Relator as a condition for the relief we have granted by this Order.

      We note, however, that Relator’s petition refers to motions and to a hearing

not yet filed as an appendix in this Court. It appears this information should be

included in Relator’s appendix. See Tex. R. App. P. 52.3(k). The Court directs

Relator to file a supplemental appendix, which includes sworn copies of the docket

sheet and all documents it refers to in its Petition that it claims are material to its

argument claiming this Court should grant relief from the trial court’s order.

Relator’s appendix should include an authenticated transcript of the testimony it

claims is relevant to the claims in its petition, including any documents the parties

offered into evidence during the hearing on the Defendant’s Motion to Exclude. See

Tex. R. App. P. 52.7.




                                           2
      Relator’s supplemental appendix is due May 3, 2021. The response of the Real

Party in Interest, Britton Grissom, is due ten days after Relator files a supplemental

appendix.

      MOTION FOR TEMPORARY RELIEF GRANTED.

      ORDER ENTERED April 22, 2021.

                                                           PER CURIAM


Before Kreger, Horton and Johnson, JJ.




                                          3